28 F.3d 1209
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Henry L. HORTON, Plaintiff Appellant,v.GOVERNMENT OF DISTRICT OF COLUMBIA, Sharon Pratt Dixon,Mayor;  Ronald Wormsley, or Acting Superintendent,Defendants Appellees,andCedar Knoll Youth Center, Defendant.
No. 94-1405.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 23, 1994.Decided:  July 15, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Peter J. Messitte, District Judge.  (CA-92-1471-PJM) Submitted:  June 23, 1994
Henry L. Horton, appellant Pro Se.
Maria L. Merkowitz, Office of the Corporation Counsel, Washington, DC;  John Payton, Office of the Atty. Gen., Washington, DC, for appellees.
D.Md.
DISMISSED.
Before MURNAGHAN and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing this action with prejudice in accordance with the parties' voluntary stipulation.  A case may be voluntarily dismissed by the plaintiff without order of the court "by filing a stipulation of dismissal signed by all parties who have appeared in the action."   Fed.R.Civ.P. 41(a)(1)(ii).  Because the Appellant stipulated to the dismissal with prejudice, he is bound by it.   FDIC v. St. Paul Fire & Marine Ins. Co., 942 F.2d 1032, 1038 (6th Cir.1991).  Accordingly, he has lost the opportunity to appeal any of the claims brought in this action.   See Seidman v. City of Beverly Hills, 785 F.2d 1447, 1448 (9th Cir.1986);   cf.  Distaff, Inc., v. Springfield Contracting Corp., 984 F.2d 108, 110 (4th Cir.1993) (plaintiff generally barred from appealing dismissal with prejudice granted on his own motion).


2
Therefore, we dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and arguments would not aid the decisional process.


3
DISMISSED.